PELHAM, J.
— The defendant was convicted of unlawfully and knowingly permitting stock to run at large in a stock law district. He contends that the evidence was insufficient to justify a conviction. The defendant lived in a beat adjacent to the stock law district, and *351it was shown by the state’s witnesses, and admitted by the defendant on cross-examination, that on three occasions he had been notified of the depredations of his hogs at this place in the stock law district, and that twice before he had been called upon to settle damages on this account. The evidence, we think, was sufficient to afford a basis for the finding of the jury that the defendant, as charged in the indictment, unlawfully, knowingly permitted his stock (hogs) to run or be at large in a stock law district, or territory, wherein live stock are prohibited by law from running at large.
Charge No. 2, refused to the defendant, might well have been refused for its argumentative and misleading tendency, even if otherwise unobjectionable.
The excerpt from the argument of the solicitor set out in the bill of exceptions, to which objection was offered, and to exclude which a motion was made, cannot be taken to mean more, when construed in connection with the evidence, than that it was the duty of the jury to convict the defendant, if the evidence was sufficient, for the purpose of deterring others from committing similar offenses. This is one of the objects sought to be attained by the enforcement of the criminal laws and punishment of offenders against it. At most it could be deemed no more than an argument, intended to illustrate the evil cousequences that might result from a failure of the jury to do their duty in the premises if the evidence was sufficient to authorize a conviction. It does not appear from the isolated excerpt set out that the solicitor was asserting any fact, and it is not error to refuse to exclude the argument of counsel, although not strictly pertinent, when no fact is asserted, but simply an inference is drawn and argument made thereon. — L. & N. R. R. Co. v. Perkins, 165 Ala. 471, 51 South. 870, 21 Ann. Cas. 1073.
*352We find no reversible error in tbe record, and the judgment of the lower court is affirmed.
Affirmed.
Thomas, J.,
dissents as to what is said as to the argument of the solicitor, being of opiniou that it should work a reversal.